Citation Nr: 0301774	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee 
disability.

(The issue of entitlement to a compensable rating for the 
veteran's service-connected left knee disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to August 
1996.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1999 rating decision 
rendered by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which awarded service 
connection for a left knee disability as secondary to the 
veteran's service-connected ankle disabilities.  The veteran 
perfected a timely appeal of the noncompensable disability 
evaluation initially assigned for this disability.  The 
veteran also appeals a September 1999 rating action that 
denied service connection for a right knee disability as 
secondary to his service-connected ankle disabilities.  

In March 2001, the Board remanded the case to the RO.  After 
undertaking evidentiary development, the RO has returned the 
case to the Board for further appellate consideration.

After a review of the claims folder, the Board has determined 
that further development of the evidence is necessary to 
adequately ascertain the severity of the veteran's service-
connected left knee disorder.  Thus, the Board is undertaking 
additional development on that issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  The veteran presently has degenerative arthritis of the 
right knee.

2.  A VA physician has linked the veteran's present arthritis 
of the right knee to his in-service complaints of right knee 
pain and treatment for pes anserine bursitis.  


CONCLUSION OF LAW

The veteran's present degenerative arthritis of the right 
knee was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1992 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

The Board notes that the evidence suggests that the medical 
record is incomplete as VA treatment records prior to March 
1999 are not associated with the claims folder.  However, 
inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
service connection for the veteran's present right knee 
disability, development as to this matter to comply with the 
VCAA would serve no useful purpose, but would needlessly 
delay appellate review and final disposition of this issue on 
appeal. 

Evidentiary Background:  Service medical records show that 
the veteran was treated in November 1987 for a right ankle 
fracture with widened ankle mortis and fracture of the 
fibula.  This injury required surgery in 1987 and subsequent 
surgical removal of hardware in 1990.  In April 1993, he 
sustained an acute left ankle Achilles tendon rupture while 
running.  Surgical repair was undertaken the day of the 
rupture.  Additionally, he was evaluated for bilateral knee 
pain in August and September 1994.  He underwent physical 
therapy in September and October 1994.  At that time, his 
diagnosis was pes anserine bursitis, or overuse syndrome of 
his knees. 

A June 1999 VA outpatient orthopedic consultation report 
notes that the veteran complained of bilateral knee pain with 
the left being worse than the right.  He was noted to have 
crepitus under both patellae with extension.  It was noted 
that prior x-ray findings in January 1999 showed moderate 
arthritic changes of the knees.  Similarly, the report of an 
April 1999 bone scan of the knees revealed uptake of both 
femoral and tibial surfaces signifying degenerative changes.  

A September 1999 VA examination report notes that the veteran 
complained of constant aching in his right knee.  He also 
reported pain after walking and stiffness and discomfort when 
he gets up after sitting.  He also had occasional swelling of 
the right knee; however, the knee was stable.  The examiner 
noted that the prior x-rays of the right knee were negative.  
However, the medical record showed that the veteran had a 
history of recurrent patellar tendonitis of the right knee.  
It was noted that there was no present clinical evidence of 
significant degenerative disease or chondromalacia.  There 
was no current inflammation in the bursa of the kneecap.  The 
patellar tendon was not symptomatic or inflamed.  

Pursuant to the prior Board remand, the veteran was afforded 
a June 2001 examination.  He did not remember a specific in-
service knee injury stating that his knees began to hurt 
during physical training.  He reported present bilateral knee 
pain.  He presently worked at a county jail in food service.  
The examiner noted that the veteran had a mild right limp 
with walking.  His right foot had full extension to 
approximately 110 degrees of flexion.  Extreme flexion was 
painful anteriorly by the patella and by the tibial 
tuberosity.  Additionally, bilateral pain was noted in 
patellofemoral articulations with medial and lateral 
subluxation of the patella with the knee fully extended.  A 
diagnosis of bilateral knee joint degenerative arthritis was 
rendered.  The examiner noted that this diagnosis was 
documented by a prior bone scan in 1999.  The examiner felt 
the veteran's in-service complaints of bilateral knee pain 
and diagnosis of pes anserine bursitis, or overuse syndrome 
of his knees, could have been symptoms of early degenerative 
arthritis of the knees.  

A July 2001 addendum to the June 2001 examination report 
notes that the x-ray evidence revealed normal findings with 
respect to the veteran's knees.  

Legal Analysis:  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (2002).  Service connection may 
be established for a current disability where there is 
evidence of a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service is shown.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Additionally, service connection may be established on a 
secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While the September 1999 VA examination appears to suggest 
that the veteran does not have any present right knee 
disability, the preponderance of the medical evidence shows 
that he veteran presently has degenerative changes in the 
right knee.  While recent x-ray findings show that the 
veteran's knees are normal, the VA physician that most 
recently examined the veteran in June 2001 rendered a 
clinical diagnosis of degenerative arthritis.  This diagnosis 
is consistent with the January 1999 VA x-ray report, April 
1999 bone scan, and June 1999 VA outpatient treatment 
records.   Accordingly, the Board finds that the 
preponderance of the evidence shows that the veteran 
presently has degenerative arthritis of the right knee.

Having found, as a matter of fact, that the veteran presently 
has degenerative arthritis of the right knee, the Board 
concludes that this disability is related to his in-service 
complaints of knee pain.  As noted previously, a June 2001 VA 
examination report attributes the veteran's right knee 
arthritis to complaints of knee pain in service.  As the 
evidence shows that the veteran's present degenerative 
arthritis of the right knee was manifested during active 
service, service connection is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1992 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


ORDER

Service connection for a right knee disability is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

